Citation Nr: 1132262	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran, who is the Appellant, served on active duty from June 1952 to June 1956, and from September 1956 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Reopening of service connection for right ear hearing loss was last denied by the RO in a September 2007 rating action on the basis that no new and material evidence had been received to reopen previously denied claims of service connection for right ear hearing loss.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the September 2007 decision denying reopening of service connection for right ear hearing loss, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The additional evidence received subsequent to the September 2007 decision of the RO that denied reopening service connection for right ear hearing loss is new and material; thus, service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).    

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An October 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA medical examination in December 2008 although, because the RO did not reopen service connection, a VA examination and medical opinion was not necessary.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address whether new and material evidence has been received to reopen service connection for right ear hearing loss.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

Reopening Service Connection for Right Ear Hearing Loss

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).    

Service connection for right ear hearing loss was first denied by the RO in a June 1975 rating decision on the basis that hearing loss in the right ear was not demonstrated during service.  Applications to reopen service connection for right ear hearing loss were denied by the RO in November 2004 and September 2007.  The Veteran did not appeal these determinations.  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the September 2007 rating decision included that on examination for separation from service, hearing of whispered voice was shown to be 15/15 in each ear.  The STRs included audiometric testing in February 1970 that showed that the Veteran's hearing acuity was 30 decibels (dB) at 8000 hertz in the right ear.  Subsequent testing during service in March 1970 showed hearing acuity to be 25 dB at 4000 hertz, and 20 dB at 8000 hertz.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Evidence of record at the time of the September 2007 rating decision included post-service audiometric testing in March 1974 that showed normal hearing acuity in the right ear.  Testing in May 1975 showed a threshold level of 30 dB at 8000 hertz.  

In June 1975, the RO denied service connection for right ear hearing loss on the basis that hearing loss was not demonstrated during service.  In the September 2007 rating decision, the RO again found that no new and material evidence had been received to reopen service connection for right ear hearing loss.  

Evidence received subsequent to the September 2007 rating decision includes the testimony offered by the Veteran at the July 2011 Board personal hearing.  At that time, the Veteran stated that he had been exposed to acoustic trauma while manning the three-inch gun of the submarine, U.S.S. Pyro.  He testified that this occurred while they were in combat off the coast of the Republic of Vietnam.  

Also received was a July 2011 statement from a private physician who had treated the Veteran's hearing loss and rendered an opinion, after noting the Veteran's exposure to three-inch gun fire during service, that the hearing loss in both ears is most likely due to the noise exposure experienced while in the Navy.  A March 2011 VA audiometric examination sensorineural hearing loss in the right ear that meets the VA criteria for hearing loss disability.  See 38 C.F.R. § 3.385.  

The Board finds that Veteran's testimony of noise exposure during combat and the July 2011 statement from the Veteran's private physician constitute new and material evidence such that the claim for service connection for right ear hearing loss may be reopened.  To this extent, the appeal is granted.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for right ear hearing loss is granted.  


REMAND

Having decided that the claim is reopened, as noted, the claim is to be adjudicated on the merits, including consideration of all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in order to not prejudice the Veteran, the RO must first address the merits of direct service connection for right ear hearing loss prior to the Board's appellate consideration.  

Accordingly, the (reopened) issue of service connection for right ear hearing loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo a VA audiology examination.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any right ear hearing loss is related to service, including exposure to acoustic trauma sustained while on active duty.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for right ear hearing loss.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


